MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                           Nov 18 2020, 10:35 am
court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Valerie K. Boots                                        Curtis T. Hill, Jr.
Megan E. Shipley                                        Attorney General of Indiana
Marion County Public Defender
                                                        Josiah Swinney
Indianapolis, Indiana                                   Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jacob McIntosh,                                         November 18, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2456
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Lisa Borges, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        49G04-1801-MR-1900



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020              Page 1 of 8
                                       Statement of the Case
[1]   Jacob McIntosh (“McIntosh”) appeals his conviction, following a jury trial, of

      murder.1 His sole contention is that the trial court committed fundamental

      error when instructing the jury. Finding no fundamental error, we affirm the

      trial court’s judgment.


[2]   We affirm.


                                                    Issue
                 Whether the trial court committed fundamental error when
                 instructing the jury.


                                                    Facts
[3]   In January 2018, twenty-three-year-old McIntosh lived at his mother’s

      (“Mother”) house. Mother’s boyfriend, Jesse Daniels (“Daniels”) and

      McIntosh’s two brothers, nineteen-year-old Jared McLain and twenty-five-year-

      old Christopher McIntosh (“Christopher”), also lived at Mother’s house. In

      addition, McIntosh’s girlfriend, Samantha England (“England”) spent several

      nights a week at Mother’s house.


[4]   McIntosh and England went to a neighborhood party on the evening of January

      12, 2018. When they left the party at approximately 2:30 a.m. the following

      morning, McIntosh and England were both intoxicated. As they entered




      1
          IND. CODE § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 2 of 8
      Mother’s home, McIntosh and England heard Mother and Daniels, who were

      both also intoxicated, arguing in the living room at the back of the house.

      Mother and Daniels frequently argued about the volume of the television when

      Mother wanted to go to sleep.


[5]   McIntosh and England entered the living room, and McIntosh attempted to talk

      to Daniels and calm him down. Daniels, however, punched McIntosh in the

      face and placed him in a headlock. When England noticed that McIntosh’s

      face was turning purple, England left the room to wake up McIntosh’s brothers.


[6]   While England was out of the room, McIntosh broke free of the headlock and

      knocked Daniels to the floor. McIntosh then went upstairs to his bedroom and

      came back to the living room with a handgun in each hand. Daniels was still

      on the floor, and Mother was sitting next to him. McIntosh walked over to

      Daniels, stuck the barrel of one of the guns under Mother’s arm, and shot

      Daniels in the face nine times. Daniels died as a result of the gunshot wounds.


[7]   England and Christopher heard the shots and ran into the living room.

      McIntosh gave Christopher the two guns and told Christopher to call the police.

      When Indianapolis Metropolitan Police Department officers arrived at the

      scene, McIntosh was lying face-down on the floor. An officer handcuffed

      McIntosh and took him downtown to the police department. Four days later,

      the State charged McIntosh with murder.


[8]   At the beginning of McIntosh’s trial, the trial court instructed the jurors as

      follows:

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 3 of 8
               On your chairs you’ll find a three-ring binder. Inside that binder
               is a copy of the preliminary instructions that I’m required to read
               to you. You’re welcome to follow along with me or just to listen,
               whichever you choose to do. They’re for your use during
               deliberations[.] [Preliminary Instruction 5 (“Preliminary
               Instruction 5”) states that:] [i]n this case the State of Indiana has
               charged the Defendant, Jacob McIntosh with Count I, murder, a
               felony. And that count reads as — or the charge reads as follows
               — and I’ll omit the caption. Count I, on or about January 13,
               2018, Jacob McIntosh, did knowingly or intentionally kill
               another human being to wit Jesse Daniels. All of which is
               contrary to statute and against the peace and dignity of the State
               of Indiana[.]


       (Tr. Vol. 2 at 150-151, 153).


[9]    The hard copy of Preliminary Instruction 5 that was included in the jurors’

       binders further stated that Deputy Prosecuting Attorney Anne E. Frangos was

       the affiant and that Terry R. Curry was the Marion County Prosecutor.


[10]   The trial court also read the jury the following preliminary instructions:


               Under the Constitution of Indiana, the jury has the right to
               determine both the law and the facts[.] Under the law of this
               state, a person charged with a crime is presumed to be innocent[.]
               To overcome the presumption of innocence, the State must prove
               the defendant guilty of each element of the crime charged beyond
               a reasonable doubt[.] The charge that has been filed is the formal
               method of bringing the defendant to trial. The filing of the
               charge or the defendant’s arrest is not to be considered by you as
               any evidence of guilt[.] You are the exclusive judges of the
               evidence, which may be either witness testimony or exhibits[.]




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 4 of 8
       (Tr. Vol. 2 at 152-54). McIntosh did not object to any of the preliminary

       instructions.


[11]   During his opening statement, defense counsel told the jurors as follows:

       “[T]here is no disagreement that [McIntosh] shot [Daniels], but we believe that

       at the end of trial that you will see that [McIntosh] was acting under sudden

       heat.” (Tr. Vol. 2 at 160).


[12]   During closing argument, the State explained that “because the defense has

       raised the issue of voluntary manslaughter and sudden heat, not only does the

       State have to prove that [McIntosh] knowingly or intentionally killed [Daniels],

       but we also have to disprove that [McIntosh] was acting under sudden heat.”

       (Tr. Vol. 3 at 122).


[13]   Following closing arguments, the trial court instructed the jury as follows:

       “[y]ou are to consider all of the instructions, both preliminary and final,

       together. Do not single out any certain sentence on any individual point or

       instruction and ignore the others.” (App. Vol. 2 at 119). The trial court further

       instructed the jurors that they “ha[d] the right to determine both the law and the

       facts.” (App. Vol. 2 at 120).


[14]   The jury convicted McIntosh of murder. McIntosh now appeals his conviction.


                                                   Decision
[15]   McIntosh argues that the trial court committed fundamental error when

       instructing the jury. The manner of instructing a jury is left to the sound


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 5 of 8
       discretion of the trial court. Albores v. State, 987 N.E.2d 98, 99 (Ind. Ct. App.

       2013), trans. denied. We review the trial court’s decision only for an abuse of

       discretion. Id.


[16]   Generally, a contemporaneous objection is required to preserve an issue for

       appeal. McKinley v. State, 45 N.E.3d 25, 28 (Ind. Ct. App. 2015), trans. denied.

       Here, however, McIntosh acknowledges that he did not object to Preliminary

       Instruction 5. Consequently, we will only reverse the trial court if the trial court

       committed fundamental error. See Rosales v. State, 23 N.E.3d 8, 11 (Ind. 2015).

       The fundamental error exception is extremely narrow and applies only when an

       error constitutes a blatant violation of basic due process principles. McKinley,

       45 N.E.3d at 28. The error must be so prejudicial to the rights of a defendant

       that a fair trial is impossible. Id.


[17]   Here, McIntosh argues that the trial court committed fundamental error when it

       gave Preliminary Instruction 5. McIntosh specifically contends that the hard

       copy of the instruction, which described deputy prosecuting attorney Ann

       Frangos as an affiant in conjunction with the inclusion of Prosecutor Terry

       Curry’s name indicated that Prosecutor Curry endorsed the charges.

       (McIntosh’s Br. 9). According to McIntosh, such language coming from the

       trial court “deprived [him] of his constitutional right to a fair trial by removing

       the presumption of innocence and invading the province of the jury to

       determine [his] guilt or innocence.” (McIntosh’s Br. 9). We disagree.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 6 of 8
[18]   When determining whether a jury instruction amounts to fundamental error,

       we do not look only to that instruction in isolation. McKinley, 45 N.E.2d at 28.

       Rather, we look at the instruction in the context of all relevant information

       given to the jury, including closing argument and other instructions. Id. There

       is no due process violation where all of the information, considered as a whole,

       does not mislead the jury as to a correct understanding of the law. Id.


[19]   First, Preliminary Instruction 5 was essentially a repetition of the charging

       information. Further, in addition to Preliminary Instruction 5, the jurors were

       instructed that the charge that had been filed was the formal method of bringing

       McIntosh to trial and that they should not consider the filing of the charge or

       McIntosh’s arrest as any evidence of guilt. The trial court also instructed the

       jurors that a person charged with a crime is presumed to be innocent and that

       the State had the burden to prove each element of the crime charged beyond a

       reasonable doubt. The trial court further instructed the jurors that they were the

       exclusive judges of the evidence and that they had the right to determine both

       the law and the facts. In addition, the trial court instructed the jurors to

       consider all of the instructions, both preliminary and final, together and “not

       [to] single out any certain sentence on any individual point or instruction and

       ignore the others.” (App. Vol. 2 at 119).


[20]   Considering Preliminary Instruction 5 in the context of these additional jury

       instructions, we conclude that Preliminary Instruction 5 did not invade the

       province of the jury and that the challenged language did not mislead the jury

       so as to render a fair trial impossible. This is especially true, where, as here, the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020   Page 7 of 8
       language about which McIntosh complains was included only in the jury’s

       instruction binder and was not read to the jury. Accordingly, the trial court did

       not commit fundamental error in instructing the jury.2


[21]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       2
         McIntosh is correct that this Court has disapproved of instructional language that stated that the affiant in
       the charging information “d[id] hereby swear or affirm under the penalties of perjury[.]” See Lynn v. State, 60
       N.E.3d 1135, 1139 (Ind. Ct. App. 2016), trans. denied. However, Preliminary Instruction 5 does not include
       such language. We further note that although we stated that the affirmation language in Lynn had “no place
       in jury instructions and that the best practice [was] for trial courts to redact such language,” we concluded, as
       we do here, that Lynn had failed to demonstrate fundamental error due to the other instructions given to the
       jury. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2456| November 18, 2020                      Page 8 of 8